--------------------------------------------------------------------------------

Exhibit 10.1

China Shcngda Packaging Group Inc.

INDEPENDENT DIRECTOR'S CONTRACT

THIS AGREEMENT (this "Agreement") is made as of the 16th day of November, 2010
and is by and between China Shengda Packaging Group Inc., a Nevada corporation
(hereinafter referred to as the "Company") and Zhihai Mao (hereinafter referred
to as the "Director").

BACKGROUND

The Board of Directors of the Company desires to appoint the Director to fill an
existing vacancy and to have the Director perform the duties of an independent
director and the Director desires to be so appointed for such position and to
perform the duties required of such position in accordance with the terms and
conditions of this Agreement.

AGREEMENT

In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

1.   DUTIES. The Company requires that the Director be available to perform the
duties of an independent director customarily related to this function as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company's constituent instruments, including its certificate or
articles of incorporation, bylaws and its corporate governance and board
committee charters, each as amended or modified from time to time, and by
applicable law, including the Nevada General Corporation Law. The Director
agrees to devote as much time as is necessary to perform completely the duties
as the Director of the Company, including duties as a member of the Audit
Committee and such other committees as the Director may hereafter be appointed
to. The Director will perform such duties described herein in accordance with
the general fiduciary duty of directors arising under the Nevada General
Corporation Law and Chapter 78 of the Nevada Revised Statutes.

2.   TERM. The term of this Agreement shall commence as of the date of the
Director's appointment by the board of directors of the Company (in the event
the Director is appointed to fi1l a vacancy) or the date of the Director's
election by the stockholders of the Company and shall continue until the
Director's removal or resignation.

3.   COMPENSATION. The Company will pay the Director a director's fee of RMB
180,000 (approximately USD27,000) per annum, payable in equal monthly
instal1ments. This fee represents a retainer for services rendered as a member
of the Company's Board of Directors, and is in addition to any fees to which the
Director may be entitled under guidelines and rules established by the Company
from time to time for compensating non-employee directors for serving on, and
attending meetings of, committees of its Board of Directors and the board of
directors of its subsidiaries.

--------------------------------------------------------------------------------

4.   EXPENSES. In addition to the compensation provided in paragraph 3 hereof,
the Company will reimburse the Director for pre-approved reasonable business
related expenses incurred in good faith in the performance of the Director's
duties for the Company. Such payments shall be made by the Company upon
submission by the Director of a signed statement itemizing the expenses
incurred. Such statement shall be accompanied by sufficient documentary matter
to support the expenditures.

5.   CONFIDENTIALITY. The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including, but not limited
to business methods, information systems, financial data and strategic plans
which are unique assets of the Company ("Confidential Information"). The
Director covenants not to, either directly or indirectly, in any manner, utilize
or disclose to any person, firm, corporation, association or other entity any
Confidential Information.

6.   TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon ten (l0) days written notice, and the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination. Nothing contained herein or omitted here
from shall prevent the stockholder(s) of the Company from removing the Director
with immediate effect at any time for any reason.

7.   INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director's official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
the Indemnification Agreement in the form attached hereto as Exhibit A.

8  . EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.

9.   NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company's address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
86-571-82834250.

10.   GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the State
of Nevada without reference to that state's conflicts of laws principles.

11.   ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

2


--------------------------------------------------------------------------------

12.   MISCELLANEOUS. If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of this Agreement
shall remain in full force and effect in the same manner as if the invalid or
i1legal provision had not been contained herein.

13.   ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

14.   COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.

15.   ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Signature Page Follows]




3


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director's
Contract to be duly executed and signed as of the day and year first above
written.

CHINA SHENGDA PACKAGING GROUP INC.

BY: /s/ Nengbin Fang                                                       
Name: Nengbin Fang
Title: Chairman of Board

INDEPENDENT DIRECTOR

BY: /s/ Zhihai Mao                                                          
Name: Zhihai Mao
Address: 1-2-801 No. 134  Shi-fo-ying Dongli,
                   Chaoyang District  
                   Beijing, China 100025


[Signature Page to China Shengda Packaging's Independent Director's Contract]

 


--------------------------------------------------------------------------------